DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered. 
Response to Arguments
	Examiner notes Applicant’s claims have overcome the 101 rejection.
The applicant's amendments and arguments/remarks regarding the 103 have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Kothe and Rea references to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Zanella (US 2006/0052845) and Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587).
Regarding claim 1, Farquhar discloses a method for determining a stimulation threshold current level to avoid tetany associated with one or more muscles (Abstract), the method comprising: 
causing, by a stimulation system comprising one or more data processors (Figure 10 element 42; control unit), stimulation, via one or more electrodes (Figure 10 element 54; stimulation electrodes), of tissue of a patient as a sequence of pulses delivered at a current level and a frequency (Paragraph 0070 and Figure 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing including increasing the current level of each pulse in the sequence of pulses from an immediately preceding pulse by a first current increment (Paragraph 0050 and Figures 7A-7C; the stimulation current is doubled with each successive stimulation, which includes a first current level increase, until a significant EMG response is finally evoked); 
determining, by the stimulation system, that a first evocation pulse from the sequence of pulses evokes a first muscular response (Paragraph 0050 an EMG response is evoked), the first evocation pulse reaching predetermined criteria, the first evocation pulse having a first evocation current level (Paragraph 0007 the significant EMG response threshold is predetermined), 
causing, by the stimulation system, stimulation, via the one or more electrodes, the tissue with a second evocation pulse from the sequence of pulses to evoke a second muscular response (Paragraph 0070 and Figure 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing comprising:
increasing the current level of one or more pulses in the sequence of pulses from the immediately preceding pulse by a second current increment (Paragraph 0050 and Figure 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found); 
determining, by the stimulation system, that the second evocation pulse from the sequence of pulses evokes the second muscular response (Paragraph 0050 it is determined whether the stimulation threshold is reached in each bracket by a significant EMG response), and 
storing, by the stimulation system, based at least in part on the determination that the first evocation pulse evokes the first muscular response and the determination that second evocation pulse evokes the second muscular response, the first evocation current level as the stimulation threshold current level (Paragraph 0062 the stimulation level is saved in order to be displayed to the user).
	However, Farquhar is silent on the stimulating comprising decreasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to the muscle allows the muscle to relax (Paragraph 0050). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times (Paragraph 0050 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax (Paragraph 0050 of Zanella).
Farquhar in view of Zanella remains silent on a situation where the second evocation pulse has a second evocation current level that is greater than the first evocation current level. Ternes et al. teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation (Paragraphs 0052 and 0063, and Figures 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar in view of Zanella to include a second evocation current level that is greater than the first evocation current level as taught by Ternes et al. as a combination of known prior art references in the same field of nerve activation monitoring to yield the distinct advantage of identifying an upper boundary for the stimulation current that causes undesired muscle stimulation (Paragraph 0052 of Ternes).
Farquhar is silent on the classifying of the evoked response. Kothe teaches the first muscular response comprising a first evoked response that is processed by the stimulation system to classify the first evoked response (Paragraph 0029; ‘For example, the binary classification criterion can include a data-dependent or empirically estimated parameter or parameters, in which the parameter or parameters provide a soft or hard threshold to classify the signal components.’);
the second muscular response comprising a second evoked response that is processed by the stimulation system to compare the first evoked response to the second evoked response (Paragraph 0029; multiple components being compared and classified together);
It would have been obvious to one of ordinary skill in the art to have modified Farquhar with Kothe to better distinguish between artifacts and non-artifact components (Paragraph 0029 of Kothe).
Regarding claim 3, Farquhar discloses a method wherein the second current increment (Paragraph 0050 and Figure 7B; bisecting the range of 12-16mA results in an increment of 2mA) is the same as the first current increment (Paragraph 0050 and Figure 7B; the current is first incremented from 2-4 mA during the doubling stage which is an increment of 2mA)
Regarding claim 4, Farquhar discloses a method wherein the determining that the first evocation pulse from the sequence of pulses evokes the first muscular response further comprises: storing the first evocation current level of the first evocation pulse (Paragraph 0062 the stimulation level is saved in order to be displayed to the user).
Regarding claim 5, Farquhar discloses a method wherein the determining that the first evocation pulse evokes the first muscular response includes receiving, by the stimulation system, a first signal representing the first muscular response (Paragraphs 0044-0047 the Vpp of the EMG response during the first stimulation phase with its associated current level Ithresh) and the determining that the second evocation pulse evokes the second muscular response includes receiving, by the stimulation system, a second signal representing the second muscular response (Paragraphs 0044-0047 the Vpp of the EMG response during the bracketing and bisecting phase and its associated current level Ithresh).
Regarding claim 6, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal to the second signal (Paragraphs 0044-0047 the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal can be repeatably obtained based on the comparison between the first signal and the second signal (Paragraph 0050 and Figure 7C; when the threshold is 8.5 the first signal is repeated in that it evokes a response when the first bisecting current is applied at 12mA); and displaying, by the stimulation system, the first evocation current level of the first evocation pulse (Paragraph 0062 stimulation levels are displayed).
Regarding claim 8, Farquhar discloses a method wherein the first signal and the second signal are compared as a group of signals that includes a third signal representing a third muscular response evoked in response to a third evocation pulse (Paragraph 0050 and Figure 7B; the response in the example of the figure is evoked three times to identify the threshold).
Regarding claim 9, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal to the second signal (Paragraphs 0044-0047 the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal is not repeatably obtained based on the comparison between the first signal and the second signal (Paragraph 0050 and Figure 7B; when the threshold is 12.5mA the first signal is not repeated in that it does not response when the first bisecting current is applied at 12mA); causing by the stimulation system, stimulation of the tissue with a third evocation pulse from the sequence of pulses to evoke a third muscular response (Paragraph 0050 the bracketing continues to narrow down the size of brackets to identify the threshold level), the causing comprising: increasing, by the stimulation system, the current level of each pulse in the sequence of pulses from the immediately preceding pulse (Paragraph 0050 and Figure 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found). 
	However, Farquhar is silent on the stimulating comprising the stimulating comprising increasing, by the stimulation system, the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation that modulates the stimulus frequency, width, and intensity in order to elicit a desired biochemical effect on the cells (Paragraph 0047). In this method, Zanella gradually increases the frequency of the applied signal until a desired point and then drops the frequency thereafter to relax the muscle (Paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include increasing the frequency of the applied signal as taught by Zanella as a combination of known prior art elements in the same field of muscular electrical stimulation to yield the predictable result of eliciting a desired biochemical response (Paragraph 0048 of Zanella).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Zanella (US 2006/0052845) and Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587) as applied to claim 1 and in further view of Chakravarthy et al. (US 2011/0295142).
Regarding claim 2, Farquhar in view of Zanella discloses a method and operations for determining a stimulation threshold current level. However, Farquhar in view of Zanella is silent on the method and operations further comprising determining, by the stimulation system, that the first evocation pulse and the second evocation pulse are not due to artifact noise present within the first signal representing the first muscular response and artifact noise present within a second signal representing the second muscular response. Chakravarthy teaches a method of identifying physiological artifacts from physiological signals, including EMG signals (Paragraph 0015), that determines whether an artifact or normal waveform is present (Figure 4 step 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar in view of Zanella to include determining whether the evocation pulses are due to artifact noise as taught by Chakravarthy as a combination of known prior art elements in the same field of EMG signal processing to yield the predictable result of evaluating the accuracy of an EMG signal (Paragraph 0015; of Charkravarthy).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Zanella (US 2006/0052845) and Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587) as applied to claim 1 and in further view of Rea (US 2012/0150063).
Regarding claim 21, Farquhar is silent on the filtering or mathematical transform. Rea teaches wherein the processing of the first evoked response comprises preprocessing the first evoked response using one or more filtering techniques or mathematical transforms (Paragraph 0076; filtering through comparison to baseline signal). It would have been obvious to one of ordinary skill in the art to have modified Farquhar with Rea because it helps to filter out noise from the desired signal (Paragraph 0076 of Rea).
Regarding claim 22, Farquhar is silent on the filtering or mathematical transform. Rea teaches wherein the processing of the second evoked response comprises preprocessing the first evoked response using one or more filtering techniques or mathematical transforms (Paragraph 0076; filtering through comparison to baseline signal). It would have been obvious to one of ordinary skill in the art to have modified Farquhar with Rea because it helps to filter out noise from the desired signal (Paragraph 0076 of Rea).
Claims 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587).
Regarding claim 10, Farquhar discloses a method for determining a stimulation threshold current level in a group of channels of a neuromonitoring device, wherein each channel is associated with one or more muscles (Abstract), the method comprising: 
causing, by a stimulation system comprising one or more data processors (Figure 10 element 42; control unit), stimulation, via one or more electrodes (Figure 10 element 54; stimulation electrodes), of tissue within a predetermined range of current levels as a sequence of pulses delivered at a frequency by delivering stimulation signals (Paragraph 0070 and Figure 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the sequence of pulses including: 
a first pulse delivered at a first current level within the predetermined range of current levels (Paragraph 0050 and Figures 7A-7C; any of the pulses during the initial doubling phase that do note evoke a response is a first pulse within a predetermined range); and 
a second pulse delivered at a second current level within the predetermined range of current levels (Paragraph 0050 and Figures 7A-7C; the final pulse during the doubling phase where a response is evoked), the first pulse being delivered immediately preceding the second pulse (Paragraph 0050 and Figures 7A-7C; there is a first pulse immediately preceding the final pulse), and the second current level being higher than the first current level (Paragraph 0050 the current level is doubled resulting in a higher current level); determining that the second pulse evokes a first muscular response (Paragraph 0050 an EMG response is evoked), 
causing, by the stimulation system, stimulation, via the one or more electrodes, the tissue with a third pulse from the sequence of pulses to evoke a second muscular response (Paragraph 0050 and Figures 7A-7C; the bracketing phase includes a third pulse), the third pulse being delivered at a third current level that is higher than the first current level (Paragraph 0050 and Figures 7A-7C; the current level during bracketing will be higher than the initial pulse current level for the bracket); 
determining that the third pulse evokes the second muscular response (Paragraph 0050 and Figures 7A-7C; the stimulation is continued and repeatedly triggers the threshold for response until the current level range containing the threshold is sufficiently narrowed); and 
storing, by the stimulation system, based at least in part on the determination that the second pulse evokes the first muscular response and the determination that the third pulse evokes the second muscular response, the second current level as the stimulation threshold current level (Paragraph 0062 the stimulation level is saved in order to be displayed to the user).
However, Farquhar is silent on a situation where the third pulse is delivered at a third current level that is higher than the second current level. Ternes teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation (Paragraph 0052, Paragraph 0063, and Figures 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include a third pulse level that is higher than a second pulse level as taught by Ternes as a combination of known prior art references in the same field of nerve activation monitoring to yield the distinct advantage of identifying an upper boundary for the stimulation current that causes undesired muscle stimulation (Paragraph 0052 of Ternes).
Farquhar is silent on the classifying of the evoked response. Kothe teaches the first muscular response comprising a first evoked response that is processed by the stimulation system to classify the first evoked response (Paragraph 0029; ‘For example, the binary classification criterion can include a data-dependent or empirically estimated parameter or parameters, in which the parameter or parameters provide a soft or hard threshold to classify the signal components.’).
It would have been obvious to one of ordinary skill in the art to have modified Farquhar with Kothe to better distinguish between artifacts and non-artifact components (Paragraph 0029 of Kothe).
Regarding claim 14, Farquhar discloses a method wherein the determining that the second pulse evokes the first muscular response includes receiving, by the stimulation system, a first signal representing the first muscular response (Paragraphs 0044- 0047 the Vpp of the EMG response during the first stimulation phase with its associated current level Ithresh) and the determining that the third pulse evokes the second muscular response includes receiving, by the stimulation system, a second signal representing the second muscular response (Paragraphs 0044- 0047 the Vpp of the EMG response during the bracketing and bisecting phase and its associated current level Ithresh).
Regarding claim 15, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal with the second signal (Paragraphs 0044-0047  the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal can be repeatedly obtained based on the comparison between the first signal and the second signal (Paragraph 0050 and Figure 7C; when the threshold is 8.5 the first signal is repeated in that it evokes a response when the first bisecting current is applied at 12mA); and displaying, by the stimulation system,  the second current level of the second pulse (Paragraph 0062 stimulation levels are displayed).
Regarding claim 17, Farquhar discloses a method wherein the first signal and the second signal are compared as a group of signals that includes a third signal representing a third muscular response evoked in response to a third evocation pulse (Paragraph 0050 and Figure 7B; the response in the example of the figure is evoked three times to identify the threshold).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587) as applied to claim 10 and in further view of Chakravarthy et al. (US 2011/0295142).
Regarding claim 11, Farquhar in view of Zanella discloses a method and operations for determining a stimulation threshold current level. However, Farquhar in view of Zanella is silent on the method and operations further comprising determining, by the stimulation system, that the first pulse, the second pulse, and the third pulse are not due to artifact noise present within the first signal representing the first muscular response and artifact noise present within a second signal representing the second muscular response. Chakravarthy teaches a method of identifying physiological artifacts from physiological signals, including EMG signals (Paragraph 0015), that determines whether an artifact or normal waveform is present (Figure 4 step 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include determining whether the evocation pulses are due to artifact noise as taught by Chakravarthy as a combination of known prior art elements in the same field of EMG signal processing to yield the predictable result of evaluating the accuracy of an EMG signal (Paragraph 0015 of Chakravarthy).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Ternes et al. (US 2013/0245722) and Kothe et al. (US 2016/0113587) as applied to claims 10 and 14 and in further view of Zanella (US 2006/0052845).
Regarding claim 12, Farquhar discloses a method wherein the stimulating further comprises increasing, by the stimulation system, the current level of the third pulse by an amount that is greater than a difference between the first current level and the second current level (Paragraph 0050 and Figure 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found). However, Farquhar is silent on the stimulating comprising decreasing, by the stimulation system, the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to the muscle allows the muscle to relax (Paragraph 0050). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times (Paragraph 0050 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax (Paragraph 0050 of Zanella).
Regarding claim 18, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal with the second signal (Paragraphs 0044-0047 the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal is not repeatably obtained based on the comparison between the first signal and the second signal (Paragraph 0050 and fig 7B; when the threshold is 12.5mA the first signal is not repeated in that it does not response when the first bisecting current is applied at 12mA); causing, by the stimulation system, stimulation of the tissue with a fourth pulse from the sequence of pulses to evoke a third muscular response (Paragraph 0050 the bracketing continues to narrow down the size of brackets to identify the threshold level), the causing comprising increasing, by the stimulation system, the current level of each pulse in the sequence of pulses from the immediately preceding pulse (Paragraph 0050 and Figure 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found).
	However, Farquhar is silent on the stimulating comprising the stimulating comprising increasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation that modulates the stimulus frequency, width, and intensity in order to elicit a desired biochemical effect on the cells (Paragraph 0047). In this method, Zanella gradually increases the frequency of the applied signal until a desired point and then drops the frequency thereafter to relax the muscle (Paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include increasing the frequency of the applied signal as taught by Zanella as a combination of known prior art elements in the same field of muscular electrical stimulation to yield the predictable result of eliciting a desired biochemical response (Paragraph 0048 of Zanella).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Zanella (US 2006/0052845) and Ternes et al. (US 2013/0245722).
Regarding claim 19, Farquhar discloses a stimulation system for detecting and identifying a stimulation threshold to avoid tetany of a patient's muscles, wherein the system comprises: an input device for obtaining electrical potential data from the patient's physiological system after application of stimulation to the patient's tissue (Paragraph 0060 and Figure 10 element 48; EMG harness); at least one processor (Paragraph 0061 and Figure 10 element 42; the control unit contains essential processing capabilities); and at least one memory storing instructions (Paragraph 0061 the base of the control unit stores software) which, when executed by the at least one data processor, result in operations comprising: causing, by a stimulation system comprising one or more data processors (Figure 10 element 42; control unit), stimulation, via one or more electrodes (Figure 10 element 54; stimulation electrodes), of tissue with a sequence of pulses delivered at a current level and a frequency (Paragraph 0070 and Figure 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing including increasing the current level of each pulse in the sequence of pulses from an immediately preceding pulse (Paragraph 0050 and Figures 7A-7C; the stimulation current is doubled with each successive stimulation, which includes a first current level increase, until a significant EMG response is finally evoked); determining, by the stimulation system, that a first evocation pulse from the sequence of pulses evokes a first muscular response, the first evocation pulse having a first evocation current level (Paragraph 0050 an EMG response is evoked); continuing to cause, by the stimulation system, stimulation, via the one or more electrodes, of tissue with a second evocation pulse from the sequence of pulses to evoke a second muscular response (Paragraph 0070 and Figure 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing comprising: increasing the current level of each pulse in the sequence of pulses from the immediately preceding pulse by a second current increment (Paragraph 0050 and Figure 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found); determining that the second evocation pulse from the sequence of pulses evokes the second muscular response (Paragraph 0050 it is determined whether the stimulation threshold is reached in each bracket by a significant EMG response); and storing, by the stimulation system, based at least in part on the determination that the first evocation pulse evokes the first muscular response and the determination that second evocation pulse evokes the second muscular response, the first evocation current level as the stimulation threshold current level (Paragraph 0062 the stimulation level is saved in order to be displayed to the user). 
However, Farquhar is silent on the stimulating comprising decreasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to the muscle allows the muscle to relax (Paragraph 0050). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times (Paragraph 0050 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the operations of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax (Paragraph 0050 of Zanella).
Farquhar in view of Zanella remains silent on a situation where the second evocation pulse has a second evocation current level that is greater than the first evocation current level. Ternes et al. teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation (Paragraphs 0052 and 0063, and Figures 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the operations of Farquhar in view of Zanella to include a second evocation current level that is greater than the first evocation current level as taught by Ternes et al. as a combination of known prior art references in the same field of nerve activation monitoring to yield the distinct advantage of identifying an upper boundary for the stimulation current that causes undesired muscle stimulation (Paragraph 0052 of Ternes).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 2008/0167574) in view of Zanella (US 2006/0052845) and Ternes et al. (US 2013/0245722) as applied to claim 19 and in further view of Chakravarthy et al. (US 2011/0295142).
Regarding claim 20, Farquhar in view of Zanella discloses a method and operations for determining a stimulation threshold current level. However, Farquhar in view of Zanella is silent on the method and operations further comprising determining, by the stimulation system, that the first evocation pulse and the second evocation pulse are not due to artifact noise present within the first signal representing the first muscular response and artifact noise present within a second signal representing the second muscular response. Chakravarthy teaches a method of identifying physiological artifacts from physiological signals, including EMG signals (Paragraph 0015), that determines whether an artifact or normal waveform is present (Figure 4 step 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar in view of Zanella to include determining whether the evocation pulses are due to artifact noise as taught by Chakravarthy as a combination of known prior art elements in the same field of EMG signal processing to yield the predictable result of evaluating the accuracy of an EMG signal (Paragraph 0015 of Chakravarthy).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791